J-S38017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ELENA REILEY                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD REILEY                             :
                                               :
                       Appellant               :   No. 454 MDA 2020

                Appeal from the Order Entered February 6, 2020,
               in the Court of Common Pleas of Lancaster County,
                      Civil Division at No(s): CI-12-12528.


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

CONCURRING STATEMENT BY KUNSELMAN, J.: FILED DECEMBER 14, 2020

        I fully join the Majority’s decision, but I write separately to draw

attention to a concerning trend – namely, the incorporation of the alimony

statute in the terms of an alimony agreement – and the effect that

incorporation has on the modifiability of alimony. See, e.g. Hawk v. Hawk,

2019 WL 2602186 (Pa. Super. 2019) (non-precedential decision).

        I understand incorporating the alimony statute in an alimony agreement

may be beneficial. It can provide clarity, help parties accept a settlement,

and thus empower the litigants. However, parties and their lawyers must be

careful when settling the issue of whether alimony will be modifiable.

        The statute provides that alimony is modifiable when it is awarded by

the court. See 23 PA.C.S.A. § 3701(e). Contract law dictates that alimony is
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S38017-20



non-modifiable when the parties reach their own alimony agreement, unless

they specifically agree otherwise. See, e.g., Rosiecki v. Rosiecki, 231 A.3d
928, 933 (Pa. Super. 2020). Thus, when parties create a hybrid agreement

by incorporating the statute, they must be precise on the issue of modifiability,

or else litigation may ensue as it does here and did in Hawk, supra.

      In the case at bar, the source of the alimony was the parties’ agreement.

Thus, the Court rightly concluded the parties’ alimony was non-modifiable

unless there was a specific provision to the contrary. See Rosiecki, 231 A.3d

at 933. This Court was tasked with determining whether the parties’ use of

the term “with all the qualifiers that alimony under the law attaches…and all

that stuff” equated a “specific provision to the contrary.” I agree with the

Majority that the parties’ language here did not equate a specific provision to

the contrary, thereby leaving the parties with the default rule; i.e. alimony is

not modifiable under contract law. Sadly, we had to interpret what the parties

meant, which could have been avoided with more careful drafting of the terms

of their agreement.

      I implore the family law bar and parties in divorce actions to exercise

caution in this area. Do not generally refer to the alimony statute; instead,

the settlement agreement should specifically state if and when alimony is

modifiable, and if and when alimony will terminate.

President Judge Emeritus Stevens joins.




                                      -2-